Gilbert, J.
This was a statutory garnishment proceeding. “While ancillary to the main action, a. garnishment proceeding is a distinct suit against a separate party, and for an entirely new cause of action. In the main case the question is whether the defendant is indebted to the plaintiff. In the garnishment suit the question is whether the garnishee is indebted to the defendant.” A garnishment proceeding requires a “separate and distinct” judgment. Dent v. Dent, 118 Ga. 853 (45 S. E. 680). The exception in this case is to an order requiring the garnishee to pay over the amount admitted to be due, to an assignee of the person to whom the garnishee admitted the indebtedness. No issue is raised in this proceeding which would authorize this court to exercise jurisdiction. Accordingly this case is transferred to the Court of Appeals. Civil Code (1910), § 6502. So ordered.

All the Justices concur.